By the Court, Bronson, Ch. J.
The summons was right; it was personally served, and both parties appeared; but as the plaintiff made a mistake in the form of his declaration, by claiming damages beyond the jurisdiction of the justice, it is insisted that the cause was completely out of court, and therefore the justice had no power to allow the amendment. I think that is going too far. It may be conceded, that without an amendment there would have been a fatal objection to the judgment, although the verdict was only ten dollars. (Anon. 2 Mod. 206; Comyn’s Dig. County, C. 8; Yager v. Hannah, 6 Hill, 631.) But where the party has been regularly brought into court, and is present when the motion is made, I see no good reason why the pleadings may not be amended in a point touching the jurisdiction of the court, as well as in relation to any other matter. And if the justice had power, it was a very proper case for allowing the amendment to be made.
Judgment affirmed.